DETAILED ACTION
This office action is responsive to communication(s) filed on 8/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-15 are pending and are currently being examined.
Claim 1 is independent.
Claims 8-15 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg; Avichal et al. (hereinafter Garg – US 20150178397 A1) in view of Cheong; Jae Sook (hereinafter Cheong – US 20140372447 A1).

Claim 1:
	Garg teaches A system for [storing] relationships between entities, the system comprising a processor and a non-transitory computer readable medium storing instructions such that when the instructions are executed by the processor, the system is configured to: (fig. 1)
[store a social graph depicted as including] an image of a target entity […]; (the social networking system stores a social graph including node 202, depicted as circular images, representing User “C” [target entity], ¶ 43 and fig. 2. Given a particular query, any of the elements [nodes] could be considered a “target entity”, at least in that any of the elements could be the subject of a user’s search within a social graph, see ¶ 7)
[store a social graph depicted as including] an image of a peripheral entity […]; (the social networking system stores a social graph including a node 202, depicted as a circular image, representing User “G” [peripheral entity], ¶ 43 and fig. 2.)
[store a social graph depicted as including] a set of icons indicating at least
a nature of a connection between the peripheral entity and the target entity, (the social networking system stores a social graph including edges 206 [depicted as rectangular icons] which are reflective of nature of a connection between School “Stanford” [mutual entity] and both Users “C” [target entity] and “G” [peripheral entity], ¶ 43 and fig. 2. The edges reflect [a nature of a connection between the peripheral entity and the target entity], by describing how two users are connected. E.g., both users may have “attended” the same school)
the nature of the connection including a mutual entity related to both the target entity and the peripheral entity; (the social networking system stores a social graph including edges 206 [depicted as rectangular icons] which are reflective of nature of a connection between School “Stanford” [mutual entity] and both Users “C” [target entity] and “G” [peripheral entity], ¶ 43 and fig. 2)
and [store] a set of keywords indicating the nature of the connection […]. (the social networking system stores a social graph including edges 206, which are depicted as including keywords [“worked at” and “attended”], representing User “G” [peripheral entity], ¶ 43 and fig. 2.)
Garg does not appear to expressly teach 
that the system is configured to “display” the images/icons/keywords “on a graphical user interface (GUI)”.
However, Cheong teaches/suggests the concept(s) of a system displaying a knowledge graph based on user searches, ¶ 95 and figs. 1-6 and 7. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of displaying a knowledge graph based on user searches, as taught/suggested by Cheong.
One would have been motivated to make such a combination in order to increase the usefulness of the system by helping a user/learner to efficiency and effectively learn a relationships between entities, Cheong Abstract and ¶ 3.
In combination, Garg, as modified, teaches/suggests 
that the system is configured to “display” the images/icons/keywords “on a graphical user interface (GUI)” (Garg teaches the storage the social graph and the related depictions of the images/icons/keywords, as explained above. Cheong teaches/suggests the concept(s) of a system displaying a knowledge graph based on user searches, ¶ 95 and figs. 1-6 and 7)
Garg, as modified, does not appear to expressly teach 
that displaying of a connection is based at least in part on a calculated rating exceeding a threshold. 
However, Garg further teaches the concept(s) of displaying elements to the user, on a graphical interface, according to their degrees of relevance to the user, wherein such relevance may be based on the element(s) exceeding of a threshold rank/score, ¶¶ 60 and 73 and 87-89 and figs. 7-8. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Garg, as modified, to include the concept(s) of displaying elements to the user, on a graphical interface, according to their degrees of relevance to the user, wherein such relevance may be based on the element(s) exceeding of a threshold rank/score, as taught/suggested by Garg.
One would have been motivated to make such a combination in order to improve the usability of the system by displaying the most relevant elements, Garg ¶ 60.
In combination, Garg, as modified, teaches/suggests 
that displaying of a connection is based at least in part on a calculated rating exceeding a threshold (Garg teaches the storage the social graph and the related depictions of the images/icons/keywords, as explained above. Cheong teaches/suggests the concept(s) of a system displaying a knowledge graph based on user searches, ¶ 95 and figs. 1-6 and 7. Garg further teaches the concept(s) of displaying elements to the user, on a graphical interface, according to their degrees of relevance to the user, wherein such relevance may be based on the element(s) exceeding of a threshold rank/score, ¶¶ 60 and 73 and 87-89 and figs. 7-8)

Claim 2:
	The rejection of claim 1 is incorporated. Garg further teaches 
wherein the mutual entity includes an organization, a web page, a social group, an email address, or any combination thereof. (¶ 43, the school is an organization) 

Claim 6:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach
wherein the system is further configured to receive an input indicating a selection of one of the icons and, responsive thereto, reconfigure the display to arrange the selected icon as the target entity and a second peripheral entity on the GUI along with a second set of icons indicating at least one of a nature of a connection between the target second peripheral entity and the target entity, the nature of the connection including a mutual second entity related to both the target entity and the second peripheral entity, and a second set of keywords indicating the nature of the connection based at least in part on the calculated rating satisfying a criterion.
Cheong further teaches the concept(s) of a method in which when a knowledge graph is displayed and a second node is selected [target entity], the method reconfigures the graph to display additional nodes related to the selected node, and zooms into the knowledge graph, ¶¶ 25 and 84-86 and figs. 5(a),5(b).
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Garg, as modified, to include the concept(s) of a method in which when a knowledge graph is displayed and a second node is selected [target entity], the method reconfigures the graph to display additional nodes related to the selected node, and zooms into the knowledge graph, as taught/suggested by Cheong.
One would have been motivated to make such a combination in order to arrive at a more efficient and usable system which help the user to know a present position within the entire graph, Cheong ¶ 74.
In combination, Garg, as modified, teaches/suggests 
wherein the system is further configured to receive an input indicating a selection of one of the icons and, responsive thereto, reconfigure the display to arrange the selected icon as the target entity and a second peripheral entity on the GUI along with a second set of icons indicating at least one of a nature of a connection between the target second peripheral entity and the target entity, the nature of the connection including a mutual second entity related to both the target entity and the second peripheral entity, and a second set of keywords indicating the nature of the connection based at least in part on the calculated rating satisfying a criterion. (Cheong teaches/suggests the concept(s) of a system displaying a knowledge graph based on user searches, ¶ 95 and figs. 1-6 and 7. Cheong further teaches the concept(s) of a method in which when a knowledge graph is displayed and a second node is selected [target entity], the method reconfigures the graph to display additional nodes related to the selected node, and zooms into the knowledge graph, ¶¶ 25 and 84-86 and figs. 5(a),5(b). Garg further teaches the concept(s) of displaying elements to the user, on a graphical interface, according to their degrees of relevance to the user, wherein such relevance may be based on the element(s) exceeding of a threshold rank/score, ¶¶ 60 and 73 and 87-89 and figs. 7-8)

Claim 8:
	The rejection of claim 1 is incorporated. Garg further teaches
wherein the nature of the connection includes a position associated with the target entity. (the edge is interpreted to include a position associated with the target entity, at least because it is understood that users who “attended” the school have position of position of “student” within the school, ¶¶ 44, 66 and 83)

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 1 above, and further in view of Shsh; Samir M. (hereinafter Shsh – US 20150242967 A1).

Claim 3:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach 
wherein the nature of the connection further includes a date relating the target entity and the peripheral entity, an activity relating the target entity and the mutual entity, a duration of the activity relating the target entity and the mutual entity. 
However, Shsh teaches/suggests the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), ¶ 16, wherein the time period may be represented by start and end dates, ¶ 40.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), wherein the time period may be represented by start and end dates, as taught/suggested by Shsh.
One would have been motivated to make such a combination in order to improve the functionality of the system by being able to use the overlap data to predict scores for suggesting, to an entity (member), content related to other entities (members), even when they have never met before, Shsh ¶¶ 16-20.
In combination, Garg, as modified, teaches/suggests 
wherein the nature of the connection further includes a date relating the target entity and the peripheral entity, an activity relating the target entity and the mutual entity, a duration of the activity relating the target entity and the mutual entity. (Garg teaches a set of keywords indicating the nature of the connection, as mapped above for claim 1. Shsh teaches/suggests the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), ¶ 16, wherein the duration may be represented by start and end dates, ¶ 40.)

Claim 12:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach 
wherein the nature of the connection includes a date when the target entity became affiliated with the peripheral entity. 
However, Shsh teaches/suggests the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), wherein the time period may be represented by start and end dates [date when the target entity became affiliated with the peripheral entity], ¶¶ 16 and 40, and also teaches the recording of dates representing when social graph connections between members were established [date when the target entity became affiliated with the peripheral entity], ¶¶ 16 and 29.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), wherein the time period may be represented by start and end dates, and also teaches that the recording of dates representing when social graph connections between members were established, as taught/suggested by Shsh.
One would have been motivated to make such a combination in order to improve the functionality of the system by being able to use the overlap data to predict scores for suggesting, to an entity (member), content related to other entities (members), even when they have never met before, Shsh ¶¶ 16-20.
In combination, Garg, as modified, teaches/suggests 
wherein the nature of the connection includes a date when the target entity became affiliated with the peripheral entity. (Garg teaches a set of keywords indicating the nature of the connection, as mapped above for claim 1. Shsh teaches/suggests the concept(s) of a social graph including the feature of community overlap data that represents a measurement of a time period (duration) in which two member profiles (target entity and peripheral entity) belonged (activity) to the same organization (mutual entity), wherein the time period may be represented by start and end dates [date when the target entity became affiliated with the peripheral entity], ¶¶ 16 and 40, and also teaches that the recording of dates representing when social graph connections between members were established [date when the target entity became affiliated with the peripheral entity], ¶¶ 16 and 29.)

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 1 above, and further in view of Katic; Vojin (hereinafter Katic – US 20160026713 A1).

Claim 4:
	The rejection of claim 1 is incorporated. Garg further teaches that search engines may search for resources or contents on other sources. 
Garg does not appear to expressly teach 
wherein the set of keywords further indicate a source for the determined connection between the peripheral entity and the target entity. 
However, Katic teaches/suggests the concept(s) of a social graph that reflects that Users “B” and “E” are connected via a third node called ‘Recipe “Chicken Parmesan” ’, wherein User “B”, posted the chicken parmesan recipe [the posting of the recipe being the source for the determined connect] and User “E” [peripheral entity] commented on that recipe, wherein the social graph is depicted as including the keywords ‘User “B” ’, “post” and ‘Recipe “Chicken Parmesan” ’, describing the a source for the connection [namely, a profile of user “B” that includes a recipe post], ¶¶ 33 and 36 and fig 2. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of a social graph that reflects that Users “B” and “E” are connected via a third node called ‘Recipe “Chicken Parmesan” ’, wherein User “B”, posted the chicken parmesan recipe [the posting of the recipe being the source for the determined connect] and User “E” [peripheral entity] commented on that recipe, wherein the social graph is depicted as including the keywords ‘User “B” ’, “post” and ‘Recipe “Chicken Parmesan” ’, describing the a source for the connection [namely, a profile of user “B” that includes a recipe post], as taught/suggested by Katic.
One would have been motivated to make such a combination in order to increase the functionality of the system by including relationships based on information posted/provided by users on their social media profile page, Katic ¶ 26 and fig. 2.
In combination, Garg, as modified, teaches/suggests 
wherein the set of keywords further indicate a source for the determined connection between the peripheral entity and the target entity. ( As explained for claim 1, Garg teaches/suggests that given a particular query, any of the elements [nodes] could be considered a “target entity”, at least in that any of the elements could be the subject of a user’s search within a social graph, see ¶ 7. Katic teaches/suggests the concept(s) of a social graph that reflects that Users “B” and “E” are connected via a third node called ‘Recipe “Chicken Parmesan” ’, wherein User “B”, posted the chicken parmesan recipe [the posting of the recipe being the source for the determined connect] and User “E” [peripheral entity] commented on that recipe, wherein the social graph is depicted as including the keywords ‘User “B” ’, “post” and ‘Recipe “Chicken Parmesan” ’, describing the a source for the connection [namely, a profile of user “B” that includes a recipe post], ¶ 36 and fig 2)

Claim 5:
	The rejection of claim 4 is incorporated. Garg further teaches 
[tracking user] declared locations (tracking users checking in at locations, such as at restaurants, ¶¶ 84 and 112 ).
Garg does not appear to expressly teach 
that the declared locations are included in the source
However, the examiner takes Official Notice that is common knowledge for posts on a social media user’s profile page [source] to include check-ins [declared locations of their posts]. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of that the declared locations are included in the source, as taught/suggested by the Official Notice.
One would have been motivated to make such a combination in order to arrive at a more practical system that provides for location tagging of posts on a social media profile page, as is common in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 1 above, and further in view of Lee; Bongshin et al. (hereinafter Lee – US 20090198725 A1).

Claim 7:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach 
wherein the system is further configured to display a line between the target entity and each of the set of icons, wherein a weight, thickness, or color of the line indicates a different type of association between the target entity and respective ones of the each of the set of icons, and a length of the line indicates a relative duration that the association between the target entity and respective ones of the each of the set of icons has existed. 
However, Lee teaches/suggests the concept(s) of an edge (line) that connects nodes (between the target entity and each of the set of icons), ¶ 25, wherein the nodes and corresponding edges are assigned based on nodes and connections between the nodes representing individuals having different attributes, such as individuals/connection from different locations (color of the line indicates different type of association), ¶ 35 and Lee claim 19, wherein the length of the edges may be based on the assignment time of data elements to layers, e.g., a length of the edge may be representative of an amount of time between initial existence of the parent and initial existence of the child (length of the line indicates a relative duration that the association…has existed), ¶¶ 7 and 59 and fig. 7:710. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of an edge (line) that connects nodes (between the target entity and each of the set of icons), wherein the nodes and corresponding edges are assigned based on nodes and connections between the nodes representing individuals having different attributes, such as individuals/connection from different locations (color of the line indicates different type of association), ¶ 35 and Lee claim 19, wherein the length of the edges may be based on the assignment time of data elements to layers, e.g., a length of the edge may be representative of an amount of time between initial existence of the parent and initial existence of the child (length of the line indicates a relative duration that the association…has existed), as taught/suggested by Lee.
One would have been motivated to make such a combination in order to improve the usability of the system by allowing the user to more easily and quickly gain knowledge from the data by being able to differentiate between short-time and long-time connected nodes [entities] in the data structure, Lee ¶ 31.
In combination, Garg, as modified, teaches/suggests 
wherein the system is further configured to display a line between the target entity and each of the set of icons, wherein a weight, thickness, or color of the line indicates a different type of association between the target entity and respective ones of the each of the set of icons, and a length of the line indicates a relative duration that the association between the target entity and respective ones of the each of the set of icons has existed. (As explained for claim 1, Garg, as modified, teaches the displaying of entity relationships/associations. Lee teaches the concept(s) of an edge (line) that connects nodes (between the target entity and each of the set of icons), ¶ 25, wherein the nodes and corresponding edges are assigned based on nodes and connections between the nodes representing individuals having different attributes, such as individuals/connection from different locations (color of the line indicates different type of association), ¶ 35 and Lee claim 19, wherein the length of the edges may be based on the assignment time of data elements to layers, e.g., a length of the edge may be representative of an amount of time between initial existence of the parent and initial existence of the child (length of the line indicates a relative duration that the association…has existed), ¶¶ 7 and 59 and fig. 7:710)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 8 above, and further in view of Baldwin; Tyler et al. (hereinafter Baldwin – US 20140244531 A1).

Claim 9:
	The rejection of claim 8 is incorporated. Garg further teaches 
wherein the peripheral entity is an organization (a particular entity could be a group or sports team [an organization], ¶¶ 40 and 81).
Garg does not appear to expressly teach 
and the position associated with the target entity is a title of a position within the organization.
However, Baldwin teaches/suggests the concept(s) of using people’s organizational roles [title of a position] to analyze social graphs in order to derive a social proximity score that represents how socially connected a member is to a target entity, Abstract and ¶¶ 9, 30 and 66. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of using people’s organizational roles to analyze social graphs to derive a social proximity score that represents a how socially connect a member is to a target entity, as taught/suggested by Baldwin.
One would have been motivated to make such a combination in order to expand the functionalities of the system to include facilitating a recruiting/hiring process, Baldwin ¶ 3.
In combination, Garg, as modified, teaches/suggests 
and the position associated with the target entity is a title of a position within the organization (Garg teaches the system including the target and peripheral entities, as explained above. Baldwin teaches/suggests the concept(s) of using people’s organizational roles [title of a position] to analyze social graphs to derive a social proximity score that represents a how socially connect a member is to a target entity, Abstract and ¶¶ 9, 30 and 66)

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 1 above, and further in view of Chen; David Y. et al. (hereinafter Chen – US 20130268591 A1).

Claim 10:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach 
wherein the nature of the connection includes a mention of the target entity. 
However, Chen teaches/suggests the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, ¶¶ 61-62. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, as taught/suggested by Chen.
One would have been motivated to make such a combination in order to enhance the functionalities and usability of the system to prioritize user activities based on relevance to the user, Chen ¶¶ 5-6.
In combination, Garg, as modified, teaches/suggests 
wherein the nature of the connection includes a mention of the target entity. (Garg teaches the system, as explained above for claim 1. Chen teaches/suggests the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, ¶¶ 61-62)

Claim 11:
The rejection of claim 10 is incorporated. Garg does not appear to expressly teach 
wherein the mention is a name of the target entity published on a website. 
However, Chen teaches/suggests the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, ¶¶ 61-62, which can be embodied as a social networking website, ¶ 49. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, which can be embodies as a social networking website, as taught/suggested by Chen.
One would have been motivated to make such a combination in order to enhance the functionalities and usability of the system to prioritize user activities based on relevance to the user, Chen ¶¶ 5-6.
In combination, Garg, as modified, teaches/suggests 
wherein the mention is a name of the target entity published on a website. (Garg teaches the system, as explained above for claim 1. Chen teaches/suggests the concept(s) of measuring the relatedness between two nodes in a social graph based on a user mentioning the other user in a wall comment of a social networking system, ¶¶ 61-62, which can be embodies as a social networking website, ¶ 49)

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg (US 20150178397 A1) in view of Cheong (US 20140372447 A1) as applied to claim 1 above, and further in view of Lee-Goldman; Russell et al. (hereinafter Lee-Goldman – US 20160188702 A1).

Claim 13:
	The rejection of claim 1 is incorporated. Garg does not appear to expressly teach 
wherein the calculated rating indicates a confidence level that the set of keywords accurately describes the nature of the connection. 
However, Lee-Goldman teaches/suggests the concept(s) of a topic-relevancy score [rating] that is based on a confidence level that extracted keyword(s) corresponds to a topic of interest [nature of the connection], Abstract and ¶ 54. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Garg to include the concept(s) of a topic-relevancy score [rating] that is based on a confidence level that extracted keyword(s) correspond to a topic of interest [nature of the connection], as taught/suggested by Lee-Goldman.
One would have been motivated to make such a combination in order to enhance the system by improving the relevancy of topics for the user, Lee-Goldman ¶¶ 1 and 4-5.
In combination, Garg, as modified, teaches/suggests 
wherein the calculated rating indicates a confidence level that the set of keywords accurately describes the nature of the connection (Garg, as modified, teaches the system of claim 1, including the function of calculating a rating for the connection, as explained above for claim 1. Lee-Goldman teaches/suggests the concept(s) of a topic-relevancy score [rating] that is based on a confidence level that extracted keyword(s) corresponds to a topic of interest [nature of the connection], Abstract and ¶ 54)

Claim 14:
	The rejection of claim 13 is incorporated. Garg, as modified, further teaches
wherein the confidence level is boosted based on a number of data sources that substantiates the set of keywords.  (Lee-Goldman further teaches that topic-score may be based on the current popularity of a topic, e.g., “Black Friday”, which may be determined by the number of posts [number of data sources that substantiates the set of keywords], wherein the score increases when the popularity increases and decreases when the popularity decreases, ¶ 54)

Claim 15:
	The rejection of claim 14 is incorporated. Garg, as modified, further teaches
wherein the data sources include social media platforms, new media, blogs, or any combination thereof.  (Garg further teaches that server may provide different types of data including new stories, ¶¶ 112, 115 and 118, and social-networking data, ¶ 30. Also, Lee-Goldman further teaches that the data system is a social networking system or news server, ¶ 19)

Response to Arguments




103 Rejections
The applicant’s arguments are fully considered, but are not persuasive. 
The applicant alleges that the Garg and Cheong combination does not disclose the entirety of claim 1, because it does not disclose “changing the social graph in response to a query” and “selective labeling of knowledge graphs based on search queries”, it is unclear how the combination would operate with respect to the displayed cards of Garg, and that the parts of Garg that deal with the cards are very separate and distinct from the parts of Garg that deal with the creation of the social graph. 
The examiner respectfully disagrees with the allegations for the reasons provided below.
Concerning the combinations’ alleged lack of disclosure, it is noted that the features upon which applicant relies (i.e., “changing the social graph in response to a query” and “selective labeling of knowledge graphs based on search queries”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Concerning the alleged lack of clarity on how the combination of Garg and Cheong would operate with respect to the displayed cards of Garg, it is noted that the combination seems clear. In summary, Garg teaches/suggests all the limitations of the claim, except the display of the social graph. However, Cheong suggests the concept of displaying a social graph by disclosing the displaying of knowledge graphs on a GUI. See 103 rejection section for details. 
 Concerning the allegation that the parts of Garg that deal with the cards are very separate and distinct from the parts of Garg that deal with the creation of the social graph, it is noted that this reflects no more than a conclusory statement. The applicant fails provide a reasoned explanation concerning why such parts are supposedly “very separate and distinct”. Furthermore, there is nothing in Garg that points to distinctness or separateness of  the display of cards in relation to the social graph. For example, Garg states “each card 450 may correspond to a particular user node 202 or concept node 204 of social graph 200”, ¶ 76. 
Arguments directed to other claims rely on the allegations above, and are unpersuasive at least for the reasons provided above. 
Concerning the new claims, the arguments are considered moot in view of the new grounds of rejection in the 103 rejection section above.
 
Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175